ACCEPTED
                                                                                                            06-14-00079-CR
                                                                                                  SIXTH COURT OF APPEALS
                                                                                                       TEXARKANA, TEXAS
                                         NO. 06-14-00079-CR                                            2/19/2015 9:10:49 PM
                                                                                                            DEBBIE AUTREY
                                                                                                                     CLERK


JUSTIN SANDERS                                    *                          ON APPEAL FROM THE
            Appellant                             *
                                                                                       FILED IN
                                                  *                      102ND6th COURT OF
                                                                               JUDICIAL    APPEALS
                                                                                         DISTRICT
                                                                               TEXARKANA, TEXAS
VS.                                               *                          2/19/2015 9:10:49 PM
STATE OF TEXAS                                    *                     COURT OFDEBBIE
                                                                                  BOWIEAUTREY
                                                                                           COUNTY
                                                                                     Clerk
            Appellee                              *                                               TEXAS


           SECOND MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

        COMES NOW the State of Texas by and through her below named Assistant Criminal

District Attorney and pursuant to the Texas Rules of Appellate Procedure and hereby requests a thirty

(30) day extension of the time period for the filing of the State’s Brief and in support of the same

would show the Court as follows:

                                                    I.

        1. This case is pending from the 102nd Judicial District of Bowie County, Texas. The date of

the judgment is April 2, 2014.

        2. The case is styled State of Texas v. JUSTIN SANDERS, Cause Number 13F-1051-102.

        3. Appellant was convicted of the offenses of MURDER

        4. Punishment was assessed at thirty (30) years in the Institutional Division of the Texas

Department of Criminal Justice and a $5,000 fine.

        5. Appellant’s Brief was filed on December 19, 2014, making the State’s Brief originally due

on or about January 19, 2015.

        6. The State has previously requested a thirty (30) day extension of time for filing the State’s

Brief on January 19, 2015. The State’s motion was granted, making the State’s Brief due on or about

February 19, 2015.

        7. The Brief was not timely prepared in this matter due to the press of the business. Said

business includes, but is not limited to, the following since Appellant’s brief was filed:
             Prepare for and attend docket for the 5th District Court on January 26, 2015.

             Prepare for and attend docket for the 202nd District Court on February 2, 2015.

             Prepare for and attend docket for the 102nd District Court on February 5, 2015.

             Prepare for and present cases to the Grand Jury on February 5, 2015.

             Preparation of the following case set for a bond hearing on February 5, 2015 by

         Judge Leon Pesek of the 202nd District Court: 14F-0980-202, Brandon Henderson –

         Burglary of a Habitation.

             Prepare for and attend docket for the 5th District Court on February 6, 2015.

             Prepare for and attend docket for the 102nd District Court on February 12, 2015.

             Prepare for and attend docket for the 5th District Court on February 17, 2015.

             Preparation of the following cases set for trial on February 17, 2015 by Judge Bobby

         Lockhart of the 102nd District Court: 14F-0133-102, Richard Darby – Aggravated Robbery;

         14F-0179-102, Richard Darby – Aggravated Robbery; 14F-0252-102, Richard Darby –

         Aggravated Robbery; 14F-0521-102, 14F-0098-102, Richard Darby – Evading Arrest of

         Detention in a Motor Vehicle; and 14F-0180-102, Richard Darby – Theft ($1,500 –

         20,000). The defendant entered pleas of guilty, and the elected for the jury to assess

         punishment. A jury was selected on February 17, 2015. Testimony began on February 18,

         2015 and will continue through February 20, 2015.

             Preparation of the following case set for a bond hearing on February 20, 2015 by

         Judge Bill Miller of the 5th District Court: 14F-1063-005, James Foster – Theft of a Firearm

         and 09F-0052-005, James Foster – Deadly Conduct.

             Preparation of the State’s Brief in Shawn Smith v. State of Texas, which is due on or

         about March 11, 2015.

                                                 II.

       The State’s attorney has been diligent in pursuing this appeal and is not seeking this

extension for the purpose of delay.
                                              PRAYER

         WHEREFORE, on the bases of Rule 73 of the Texas Rules of Appellate Procedure, the State

respectfully requests this Court to grant the Motion for Extension of Time for the filing of the State’s

Brief.

                                                            Respectfully submitted,



                                                            /s/ Samantha J. Oglesby
                                                            SAMANTHA J. OGLESBY
                                                            Texas Bar No. 24070362
                                                            601 Main Street
                                                            Texarkana, TX 75501

                                                            ATTORNEY FOR THE STATE
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Motion to Extend

Time for Filing State’s Brief was forwarded to Mr. Craig Henry, counsel for Appellant, on this the

19th day of February, 2015.




                                                        /s/ Samantha J. Oglesby
                                                        SAMANTHA J. OGLESBY